Motion for reargument denied, with $10 costs and necessary printing disbursements. Motion to amend the remittitur granted. Return of the remittitur requested and, when returned, it will be amended to read as follows: Judgment *993affirmed, with costs. Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, namely, whether, where appellant vendor fails to keep the records required by law which would show the amount of sales tax which it should have collected and paid over to the City of New York, the test used to determine appellant’s sales tax deficiency was so unreasonable as to constitute a taking of property without due process of law under the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that there was no violation of any constitutional right of appellant. [See 2 N Y 2d 196.]